DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Pearcy et al., USPN 2013/0097662, discloses a system including one or more processors (0012), and a memory coupled to the one or more processors (0012), the memory storing a plurality of instructions executable by the one or more processors (0012), the plurality of instructions including instructions that when executed by the one or more processors cause the one or more processors to perform processing (0012) including monitoring a plurality of live information flows in accordance with various policies (Fig. 3G), wherein the plurality of live information flows include flows of data from a plurality of sources to a plurality of destinations (0016, Fig. 3G), and wherein the various policies include enforcement policies (Fig. 3G, 0050), providing a user interface that includes a plurality of buckets (0050, Fig. 3G), wherein each bucket is associated with a different threat level or enforcement action (security policies 347-354, 0050), and each bucket displays a total number of enforcement policies presently triggered in real-time (0051) that include the associated threat level or enforcement action (0052), each bucket includes details regarding the enforcement policies (Fig. 3H 338H) presently triggered that are classified as the same threat level or enforcement action associated with the bucket (0052) and activity being performed by users that triggered the enforcement policies including the plurality of destinations being accessed (0053, Fig. 3H), determining an occurrence of a security event within the live information flow based on a trigger of an enforcement policy (0025), wherein the enforcement policy includes a specification of the source, the destination, and an enforcement action (0025), and when the data within the one or more live information flows matches at least the source and the destination of the enforcement policy, the enforcement policy is triggered and the enforcement action is applied (0025), and updating the user interface to reflect the occurrence of the security event by identifying a bucket from the plurality of buckets that is associated with the enforcement action applied by the enforcement policy (Fig. 3G, source and destination), and increasing the total number of enforcement policies presently triggered in real-time (0051) by the associated threat level or enforcement action and displayed within the identified bucket (0052). Pearcy does not disclose providing, based on the threat level or enforcement action classification scheme, a second user interface that includes: (i) a plurality of lines connecting each source from the plurality of sources with a corresponding destination from the plurality of destinations, and (ii) an indicator on each line for an enforcement policy triggered by the data flowing between each Page 2 of 14Response to Non-Final Office Action mailed April 4, 2022source and each destination, wherein the indicator is a classification of the enforcement policy corresponding to a bucket displayed in the first user interface. I would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to add this limitation to the System of Pearcy without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Bejarano Ardila et al., USPN 2017/0126740, discloses a system of optimizing security policies (Abstract) similar to that of Pearcy, and further discloses displaying lines connecting a source and destination in a user interface (0056).  Bejarano Ardila discloses the line thickness, or color can indicate threat magnitude, but does not disclose an indicator on each line for an enforcement policy triggered by the data flowing between each Page 2 of 14Response to Non-Final Office Action mailed April 4, 2022source and each destination, wherein the indicator is a classification of the enforcement policy corresponding to a bucket displayed in the first user interface. Bejarano Ardila does not disclose using his line interface to indicate enforcement policies, and if combined with Pearcy, would not read on the instant claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434